UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (date of earliest event reported): April 22, 2016 Vince Holding Corp. (Exact name of registrant as specified in its charter) Delaware(State or other jurisdiction of incorporation or organization) 001-36212(Commission File Number) 75-3264870(IRS EmployerIdentification No.) 500 5th Avenue – 20th Floor New York, New York 10110 (Address of principal executive offices, zip code) (212) 515-2600(Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events.
